108 F.3d 1381
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.James BROOKS, Appellant,v.NORNANDY MIDDLE SCHOOL;  John Fredrics, Appellees.
No. 96-3964.
United States Court of Appeals, Eighth Circuit.
Submitted March 4, 1997.Filed March 7, 1997.

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
PER CURIAM.


1
James Brooks appeals the district court's1 dismissal without prejudice of his employment discrimination action for failure to obtain a right-to-sue letter.  Having reviewed the record and the parties' briefs, we conclude that the judgment of the district court was correct.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Carol E. Jackson, United States District Judge for the Eastern District of Missouri